Name: Commission Regulation (EC) No 2726/1999 of 21 December 1999 repealing Regulation (EC) No 2468/1999 prohibiting fishing for Norway lobster by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 22. 12. 1999L 328/16 COMMISSION REGULATION (EC) No 2726/1999 of 21 December 1999 repealing Regulation (EC) No 2468/1999 prohibiting fishing for Norway lobster by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, Whereas: (1) Commission Regulation (EC) No 2468/1999 (3) prohi- bits fishing for Norway lobster in the waters of ICES divisions II a (EC zone), IV (EC zone) by vessels flying the flag of the Netherlands or registered in the Nether- lands; (2) on 8 November 1999, Belgium transferred 23 tonnes of Norway lobster from the waters of ICES divisions II a (EC zone), IV (EC zone) to the Netherlands; fishing for Norway lobster in the waters of ICES divisions II a (EC zone), IV (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands should therefore be authorised; Regulation (EC) No 2468/1999 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2468/1999 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 300, 23.11.1999, p. 14.